t c summary opinion united_states tax_court howard cary morris and vicky l morris petitioners v commissioner of internal revenue respondent docket no 10416-07s filed date howard cary morris pro_se john r bampfield for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1all section references are to the internal_revenue_code for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and petitioners timely filed a petition with this court after concessions the only issue remaining is whether petitioners may offset their realized long-term_capital_gains by negative taxable income3 before offsetting such gains by long-term_capital_loss carryover we hold they may not background this case was submitted fully stipulated under rule the stipulation of facts the supplemental stipulation of facts the stipulation of settled issues and the accompanying exhibits are incorporated by this reference petitioners resided in tennessee at the time they filed the petition petitioners filed a joint federal_income_tax return for and attached a handwritten letter stating they found the schedule d capital_gains_and_losses too complicated to complete petitioner husband mailed respondent a handwritten computation and a letter after receiving the deficiency_notice petitioners claimed a dollar_figure net_long-term_capital_loss in which petitioners carried over to both and the parties disagree about how the long-term_capital_loss carryover from to is calculated 2the parties settled issues involving unreported capital_gains in some of which were not taxable and associated early withdrawal additional taxes under sec_72 3negative taxable_income as used in this opinion means taxable_income that is less than zero without including capital_gains and or losses in the computation the parties stipulated that if petitioners’ position is correct then the amount of long-term_capital_loss carryover to is dollar_figure this would reduce their net_long-term_capital_gain to zero and result in a dollar_figure deficiency for if we find for respondent however the amount of long-term_capital_loss carryover is dollar_figure reducing their net_long-term_capital_gain to dollar_figure and resulting in a dollar_figure deficiency discussion we decide whether petitioners may offset their realized long-term_capital_gains by negative taxable income5 before offsetting such gains with long-term_capital_loss carryover petitioners contend this method of computation reflects congress’ intent that the use of capital_loss carryovers in a bad year should be delayed to offset capital_gains in a good year we disagree with petitioners given the clear language of the applicable statutes we begin with the burden_of_proof where as here the key facts are fully stipulated and we are faced with a question of law our holding does not depend on the burden_of_proof we impose or standard of review we apply we must reject erroneous views of the law see 124_tc_69 4in addition petitioners would have a long-term_capital_loss carryover from to 5petitioners’ taxable_income for was negative dollar_figure without taking into account their capital_gains_and_losses petitioners reported dollar_figure of adjusted_gross_income in excluding their capital_gains they claimed dollar_figure of itemized_deductions and two personal exemptions totaling dollar_figure and the cases cited thereat 124_tc_56 we now turn to the proper method for determining long-term_capital_loss carryover petitioners argue that they should be allowed to deduct negative taxable_income from long-term_capital_gain and preserve long-term_capital_loss carryover for the following year they argue that sec_1 basically says the capital_gains rules do not apply if the resulting tax would be greater than if all or part of the capital_gains had been treated as ordinary_income they further argue that their income_tax for was zero and the only way they could determine whether the tax would be lower is to see if they would pay more or less tax in we disagree with their interpretation instead we hold for respondent because of the clear statutory language governing capital losses first and foremost the capital_gains_tax rates are limited to certain situations and do not affect the calculation of a capital_loss_carryover sec_1 petitioners’ reliance on this section is misplaced further a specific statute controls over a general statute in a situation where two sections might arguably apply 292_us_182 petitioners’ position contradicts the specific statutes governing the interaction between taxable_income and capital losses taxable_income is defined as gross_income less allowable deductions sec_63 it is well settled that tax deductions are a matter of legislative grace and taxpayers must show that they come squarely within the terms of the law conferring the benefit sought rule a 503_us_79 292_us_435 a loss from the sale_or_exchange of a capital_asset is allowed as a deduction only to the extent permitted in sec_1211 and sec_1212 sec_165 f consequently a capital_loss can affect taxable_income in limited circumstances negative taxable_income does not determine capital losses capital losses for noncorporate taxpayers are deductible only to the extent of capital_gains plus dollar_figure sec_1211 when capital losses exceed capital_gains by more than dollar_figure the excess may be carried over to later taxable years to reduce capital_gains or a nominal amount of ordinary_income sec_1212 a long-term_capital_gain is the gain from the sale of a capital_asset held for longer than a year sec_1222 conversely a long-term_capital_loss is the loss from the sale of a capital_asset held for longer than a year sec_1222 a net_long-term_capital_loss is the excess of long-term_capital_losses minus long-term_capital_gains for a taxable_year sec_1222 petitioners had a dollar_figure net_long-term_capital_loss in this amount was carried over to as a long-term_capital_loss see sec_1212 6capital losses are allowed in full where an individual taxpayer’s capital losses exceed capital_gains by less than dollar_figure sec_1211 petitioners realized long-term_capital_gains of dollar_figure and incurred long-term_capital_losses of dollar_figure in sec_1222 and accordingly petitioners’ long-term_capital_gains exceeded the amount of actually realized long-term_capital_losses by dollar_figure that year all long-term_capital_gains and losses must be incorporated however to calculate petitioners’ net_long-term_capital_loss for see sec_1222 consequently petitioners’ net_long-term_capital_loss for is dollar_figure dollar_figure long-term_capital_loss dollar_figure net long- term capital_loss_carryover - dollar_figure long-term_capital_gain petitioners may carry over their net_long-term_capital_loss minus any short-term_capital_gain from to sec_1212 petitioners had no short-term_capital_gain in accordingly we find the amount of long-term_capital_loss carryover into is dollar_figure and the resulting deficiency for is dollar_figure this is consistent with the parties’ stipulation if we hold for respondent and we do to reflect the foregoing and the concessions of the parties decision will be entered under rule
